Per Curiam.

Harrison, executor of Stafford, sued Ferguson and wife for the value of certain personal property alleged to have been converted to her own use by Fawny Ferguson, as the widow of Stafford.
The pleadings resulted in issues of fact, which were tried by the Court. Finding and judgment for Harrison. Ferguson and wife appeal from the decision of the Court in overruling their motion for a new trial, and set out the evidence.
The questions of fact turned entirely on the amount of personal property which the husband, Ferguson, received with his wife. 1 R. S., p. 320, s. 1. The Court below, sitting as a jury, having determined those questions, it is the established rule of this Court not to disturb the result. There is nothing in this case to bring it within any of the recognized exceptions.
The only apology for such repeated decisions of this point, is, that the constitution requires every question decided to be stated in writing; 1 R. S., p. 59; and the stat*611ute requires the reporter to cause all the decisions of the Supreme Court to be printed and published. Hence so many trifling questions and so much repetition.
C. C. Nave, for the appellants.
W. R. Harrison, for the appellee.
The judgment is affirmed, with 1 per cent, damages and costs.